Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9, 11, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 2-6, the limitation “characterized in that said light emitting or absorbing lighting system comprises at least one radiation layer, with or without phosphor, placed along an optical path of light between said chip and said epoxy sheath wherein said radiation layer makes radiation by absorbing light and controls the light distribution, and wherein said radiation layer containst silk fibroin,” is unclear because of the multiple reasons.  First, the sentence structure is very unclear, and thus, it is difficult to determine the scope of the claimed limitations.  For example, the phrase “placed along an optical path of light,” is unclear because it cannot be determined if this is referring to the “radiation layer” or the “phosphor”?  Also, the phrase “characterized in that said light emitting or absorbing lighting system comprises at least one radiation layer” is unclear, because the claim previously states a light emitting or absorbing lighting system “having an electroluminescent chip and an epoxy sheath.”  Thus, the scope of 
Claims 3, 6, 7, 9, 11 and 21-24 depend from claim 1, and thus, are also rejected for the same issues.
In claim 6, the limitation of “said radiation layer contains at least one material making radiation” is unclear, because claim 1 states “wherein said radiation layer contains silk fibroin.”  Thus, it is unclear if claim 6 is further limiting the “radiation layer,” or providing an alternative configuration?
Response to Arguments
Applicant’s arguments filed January 19, 2021, have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829